Case 4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page 1 of 14

Pro Se | (Rev. 12/16) Coruplaint for a Civil Case

(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write ‘see attached” in the space and attach an additional

UNITED STATES DISTRICT COURT

Elimelech Shmi Hebrew

Plaintiff(s)

page with the full list of names.)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

-Vv-

Ed Gonzalez
Defendant(s)

for the

Southern District of Texas

Southern Division

Case No.

Jury Trial: (check one)

Nee Nee Nee ee ee ee ee ee ee” ee ee Le

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

The Parties to This Complaint
A. The Plaintiff(s)

(to be filled in by the Clerk's Office)

Yes [] No «

e

- e

Provide the information below for each plaintiff named in the complaint. Attach additional pages if *

needed.
Name
° Street Address
City and County
State and Zip Code

Telephone Number
E-mail Address

Elimelech Shmi Hebrew

306NForestBlvVd

Houston, Harris
Texas, 77090
713-820-2041

hebrew ceo@divineunityl.com |

Page 1 of 7
Case 4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page 2 of 14

Pro Se I (Rev. 12/16) Complaint for a Civil Case

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (ifknown). Attach additional pages if needed.

Defendant No. |

Name

Job or Title /if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

°

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name .

Job or Title (if known)
Street Address

City and County
State and Zip Code

Telephone Number

Houston, Harris

Ed Gonzalez
Sheriff
1200 Baker Street
Houston, Harris
Texas 770020
713-221-6000

sheriff gonzalez @sheriffhetx.net _

Thomas: usket

Sergeant

801 N. San Jacinto 2 Floor

Houston, Harris
Texas, 77002
713-274-5030 _

thomas-pasket@sherifEhets.net

Mariel Rosario

Human Resources-Recruitment

Texas, 77027
713-877-5250

/hesorecruifter@sheriff-hetx.net

2223 West Loop South Suite 400 ; -

Page 2 of 7
Case 4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page3of14 °

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II.

7

E-mail Address (if known)

Basis for Jurisdiction

Federal! courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[EX] Federal question [_] Diversity of citizenship
. e
Fill out the paragraphs in this section that apply to this case. °
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

B. If the Basis for Jurisdiction Is Diversity of Citizenship :

l, The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) - sg is a citizen of the

State of (name)

» e
b. If the plaintiff is a corporation °
The plaintiff, (name) gs incorporated
under the laws of the State of (name) — ; ,

and has its principal place of business in the State of (name)

(f more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

Page 3 of 7
Case 4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page 4 of 14

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

if.

The defendant, (name) is is a citizen of
the State of (name) oo OF is a citizen of
(foreign nation) . °

b. If the defendant is a corporation
The defendant, (name) oo es is incorporated under
the laws of the State of (name) ee , and has its

principal place of business in the State of (name) a
Or is incorporated under the laws of (foreign nation) —  ses—esesai_‘_s—s

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional d—“:ndant.)

The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

For federal question jurisdiction to exist, the requirements of 28 USC 1331 must also be met.
This statute gives federal courts jurisdiction only to those cases which “aris[e] under’, fede,al
law. 28 USC 1331. This requirement has been found to be narrower than the requirements of
the constitution. The Supreme Court has found that a "suit arises under the law that creates che
cause of action," American Well Works v. Layne, 241 US 257 (1916), and therefore, only suits
based on federal law, not state law suits, are most likely to create federal question jurisdiction,
Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149 (1908)"Mottley Rule.". 28 U.S. Code
§ 1357., 28 U.S. EEOC 5 USC §7201 (b) Code § 1391., Pub Law 85-554, Pub Law 94-574,
Pub 96-486. The defendant employ more than 500+ employee limited amount $300,000 in
addition to damges that may a rise under Tilte VII and not limted to under Article V, Section 8
of the Texas Constitution, in pertinent part, as follows: The district courts also have jurisdiction
in civil matters with a minimum monetary limit but no maximum limit. The amount in
controversy claim $1,000,000, pursuant with Texas law contorversy for jurisdictional purposes
in Texas the amount in controversy for jurisdictional purposes is determined by the good faith
allegations of the plaintiff's pleadings. Smith Detective Agency & Nightwatch Serv., Inc. v.
Stanley Smith Sec., Inc., 938 S.W.2d 143, 747

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Page 4 of 7
Case-4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page 5 of 14

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

See Statement of Claim Attachment

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any |
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

»
Page’ of 7
Case 4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page 6 of 14

The defendant stated state law as a reason for terminating Hebrew without providing any state law(s) or
evidence to support its false allegations, the defendant stated its polices as a reason for terminating Hebrew he
defendants policy do not supersede the federal laws or Title VII of the Civil Rights Act of 1964, the defendant
stated Facebook as a reason for terminating Hebrew without any evidence to support its false allegation.
‘Hébréw’s relief is pursuant with the federal laws under, Title VII of the Civil Rights Act of 1964 ‘'Hébréw’s

’ religious discrimination charge against the defendant has given rise to his claims religious, character
discrimination, wrongful termination, disparate treatment, and denial of reasonable accommodation the
defendant did not ask or offer 'Hébréw any religious accommodations to accommodate him in his 'Hébréw faith.
Supreme Court case, McDonnell Douglas Corp. v. Green, 411 U.S. 792 (U.S. 1973).

Mcdonnell Douglas test requires the following conditions to be satisfied:

1 . The plaintiff (employee) must establish a prima facie case of discrimination;
2. The defendant (employer) must produce evidence of a legitimate non-discriminatory reason for its actions.
3. The plaintiff (employee) must present facts to show an inference of discrimination.

All three of the Supreme Court requirments pursuant with McDonnell Douglas Corp. v. Green, 411 U.S. 703
(U.S. 1973 are statisfied in Hebrew's claim as well as the three constituents required to prove the defendant
actions are discrimination are:

1)'Hébréw’s sincere religious belief requires him to wear beard and long locks,

» e
2) The defendant’s instructor stated ‘Hébréw’s beard and locks conflicts with job requirement, he infarmed the
defendant of the conflict and

3) ‘Hébréw was fired, discriminated against for his beard and locks vow of 'Nazarite his faith-religion.

The three constituents are met in his charge against the defendant the preponderance of the evidence prove
beyond any reasonable doubt the defendant violated Hébréw’s rights under Title VII of the Civil Rights Act of
1964 give rise to the fact religion was the sole reason for or the motivating factor in the defendant decision to
terminate. ‘Hébréw in violation of his rights and the wrongs of discrimination the defendant violated against
‘Hébréw continue to persist within law enforcement as it has for more than three centuries in this country.
‘Hébréw’s reason for being employed by the defendant was to help make a difference from within the centuries
old issue of discrimination especially concerning his people Israel called black people and or African Americans
that are unequally and unjustifiable discriminated against in this country that continue at the present time. Title
VII of the Civil Rights Act of 1964, Article V, Section 8 of the Texas Constitution, in pertinent part, as follows:

District Court jurisdiction consists of exclusive,

appellate, and original jurisdiction of all actions,

proceedings, and remedies, except in cases where

exclusive, appellate, or original jurisdiction may be

conferred by this Constitution or other law on some

other court, tribunal, or administrative body .

The district courts also have jurisdiction in civil matters with a
minimum monetary limit but no maximum limit.

The amount in punitive damages relief is $1,000,000, in Texas, exemplary damages are defined and regulated by
Chapter 41 of the Texas Civil Practice and Remedies Code:

(5) “Exemplary damages” means any damages awarded as a penalty or by way of punishment but not for
compensatory purposes. Exemplary damages are neither economic nor noneconomic damages. “Exemplary
damages” includes punitive damages.

Page 6 of 7

 
Case 4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page 7 of 14

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Relief is not limited to only. the damages claimed in Texas law controversy for jurisdictional purposes in Texas
the amount in controversy for jurisdictional purposes is determined by the good faith allegations of the plainjiff's
pleadings. Smith Detective Agency & Nightwatch Serv., Inc. v. Stanley Smith Sec., Inc., 938 S.W.2d 743, 747.
The facts in Hébréw charge has proven the evidence is substantiated and support the issuance of a violation, as
such the judgment must be in his favor. If you need further information, please call us at (832) 666-5186.

e

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 10/26/2020 . °

Signature of Plaintiff IT Z oe ee

Printed Name of Plaintiff ElimelechShmiHebrew

B. For Attorneys

Date of signing:

Signature of Attorney

Printed Name of Attorney

Bar Number

Name of Law Fitm

Street Address

State and Zip Code Be -
Telephone Number ; oe 7 - ee 2
E-mail Address a SO

Page 7 of 7
oOo fe JN WB AH BR WY NHN

Ny NO NY NO KN NY NO KRY Dw met ete tet
oO nN HD WH Ff WY NY —|§ OF OO BO nH DA FR W NY K- OS

Case 4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page 8 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

ELIMELECH SHMI HEBREW
Plaintiff, ~ oe

Vv.

HARRIS COUNTY SHERIFF'S OFFICE,
° Defendant.

 

 

Elimelech Hebrew, filed his original Complaint against the Harris County
Sheriff's Office (HCSO) Online on 6/19/2019 with the Internal Affairs Division
(IAD), he was contacted by Sergeant Thomas Pasket of the IAD on 6/20/2019 in his
email signature was Sheriff Ed Gonzalez Sergeant Pasket asked Hebrew to come into
the office to file complaint. On June 21, 2019 Hebrew went into the office off
IAD to file his Complaint against the HCSO where he was interrogated by an IAD
deputy he filled .out the documents as requested and answered all the deputies
questions. After the interrogation was over Hebrew requested a copy of his complaint
for his records. The deputy stated the complaint was for internal use only, the deputy
denied him a copy of his complaint. Hebrew contacted Sergeant Pasket on July 23,
2019 by email requesting an update on the investigation and he informed Sergeant
Pasket about the deputy not giving him a “copy of his complaint, Sergeant
Thomas Pasket did not reply to Hebrew's email Exhibit 1. Hebrew's desire to
resolve the complaint with the HCSO byway of the IAD was of no avail.
Whereby he filed a charge of employment discrimination on 2019-08-30 with
the Equal Employment Opportunity Commission (EEOC) against HARRIS
COUNTY SHERIFF'S OFFICE Exhibit 2. The evidence of the facts is supported
by Exhibits 1 through 16 as set forth in the attached Index to Exhibits.

 

 
o Oe aS DH A SP WY NY =

N NO NO NO NHN NN HN Rm wm meet
oo SS DA A FSF WY NY —|§ CF ODO CO Ha DB WT BP WD NO — &

Case 4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page 9 of 14

Background Origin: Complaint

1. On May 2, 2019 'Hébréw went to the Workforce Solution Cypress Station location at 70A Farm to
Market 1960 Rd W, Houston, TX he spoke with a counselor giving her his qualification as a graduate
with a degree in Administration of Criminal Justice with a 3.3 gpa the counselor found two jobs he
qualified for the Harris County Sheriff's Office (HCSO) and the Texas Department Of Criminal Justice
(TDCJ). ‘Hébréw applied for the HCSO and the TDCJ and he was hired by both.

[‘Hébréw’s Statement of Facts, { 3.]

2. He accepted the position of detention officer with the HCSO and went to the academy which was
held on 6/1/2019. He took and passed both the HCSO written and the physical exams.

{ Hébréw’s Statement of Facts, § 3.]

3. All the cadets after passing both the written and physical exams were brought back to the class wyere
a female instructor briefed them stating the HCSO does hire men with longer hair or beards but the
women can have long hair as long as it is tied in a bun, she also stated with the HCSO you cannot
wear religious symbols such as a cross showing outside of the uniform.

[ Hébréw’s Statement of Facts, { 3.|

4. 'Hébréw has a vow of Nazarite upon his head as such in his ‘Hébréw faith he cannot cut the locks
of the hairs of his head due to his holy vow of Nazarite and he wore the Star of Ad'am called the star
of David where it was visible to the HCSO academy.

{ Hébréw’s Statement of Facts, { 3.]

5. ‘'Hébréw was contacted by Deputy Torres, Kathleen Background Investigator with the HCSO on

6/6/2019 to schedule a personal interview and send him to the polygrapher.

| Hébréw’s Statement of Facts, § 4.]

6. ‘Hébréw brought the three of his four letters of recommendation required personally to the HCa0's
office, the receptionist took them to her supervisor who did not take them she gave the documents
back to him byway of the receptionist who told him to bring his documents with him to his interview.
{Hebrew’s Statement of Facts, ¥ 5-8.]

7. ‘Hébréw spoke to Deputy Torres on 6/11/2019 by phone she stated all she needed to do was set the

day for my personnel interview and polygraph.

 

 
Case 4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page 10 of 14

Oo Oo IN HDHD A FF YW NO

Nm NO NYO KN NO KH KH BH KL iw ow mm ete
Co YH A F&F WY NY KH CT Oo FAHD WH BR WW NYO | &

 

[Hebrew’s Statement of Facts, § 3.]

8. ‘Hébréw's letters of recommendation was not accepted, Deputy Torres did not do the
personnel interview, nor did he see the polygrapher. On

6/14/2019 he received an email from Mariel Rosario stating: .

Dear Elimelech: .
State law governs the hiring practices of the Harris County Sheriff's Office. In accordance with
the employment criteria which was given or explained to you during the application process,
you are currently not eligible for employment because of the following:

Rejection Reasons

Reasons for Rejections:

General Behavior

You may be eligible to re-apply after the dat. below:

3 YEAR 06/2022

If you are still interested in seeking employment with the Harris County Sheriff's Office, you
may go to HCSOJOBS.COM after your disqualification period as stated above.

Thank you for your interest in the Harris County Sheriff's Office.

['Hébréw’s Statement of Facts, { 9.] : °

9. 'Hébréw responded on 6/17/2019 to Mrs. Mariel Rosario asking the below question: Good
After Noon Mrs. Rosario,

I just read your message concerning the Reason for Rejection which states "General Behavior"

can you explain how and what measure was this reason derived?

Mrs. Rosario did not reply to 'Hébréw question.

[' Hébréw’s Statement of Facts, { 10.]

EEOC Complaint: Title VII of the Civil Rights Act of 1964
10. On 8/30/2019 Hebrew filed a Complaint against the HCSO for religious
discrimination and wrongful termination of which many other claims may arise in his claim

under Title VII act of 1964.['Hébréw’s Statement of Facts, J 2.]

 
» .

Case 4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page 11of14 »

Oo Aa HN DBD A HR WD NH

mm NO NO NO NO KN KH DR DR wm
oO ~s1 DR OA FP WwW NHN -& OF OO BO HN DR A SP WD NYO —|- ©

 

11. The defendant response to ‘'Hébréw's complaint claimed to have attached Exhibit as evidence in
support of its claim but there are no Exhibits in the defendants Position Statement.

[ Hébréw’s Statement of Facts, § 11.]

The Defendants Position Statement claims it did not discriminate against ‘'Hébréw based on his
religion. ‘'Hébréw stated the defendants claim is talse due to the fact in his faith as a ‘Hébréw his
faith-religion and his physical appearance race-related Characteristics are protected in under

Title VIL:

UNLAWFUL EMPLOYMENT PRACTICES
SEC. 2000e-2. [Section 703 |

(a) Employer practices

It shall be an unlawful employment practice for an employer -
(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of employment, because
of such individual's race, color, religion,

(2) to limit, segregate, or classify his employees or applicants for employment in any way which
would deprive or tend to deprive any individual of employment opportunities or otherwise adversely
affect his status as an employee, because of such individual's race, color, religion,

Title VII prohibits not only intentional discrimir tion, but also practices that have the effect of
discriminating against individuals because of their race, color, national origin, religion,

{'Hébréw’s Statement of Facts, { 2.]
13. The defendant used its grooming policy as means to justify terminating ‘Hébréw.

{Hebrew’s Statement of Facts, 4 1! pg 2.|
14. The defendants policy does not supersede the federal law or Title VI, under Title VH of the C.vil
Rights Act of 1964 the defendant must make exceptions to their usual rules or preferences to’permit

applicants and employees to follow religious dress and grooming practices. Title VII of the Civil

Rights Act of 1964 must make exceptions to their usual rules or preferences to permit applicants
and employees to follow religious dress and grooming practices

Examples of religious dress and grooming practices may include: wearing religious clothing or
articles (e.g., a Christian cross, a Muslim hijab (headscarf), a Sikh turban, a Sikh kirpan (symbolic

miniature sword)); observing a religious prohibition against wearing certain garments (€.g., a

4

 
Case 4:20-cv-03679 Document1 Filed on 10/27/20 in TXSD Page 12 of 14

Oo Oo IN WB A SF WY YN =

NO MPO NO NO KN KN KN KN RR oO mmm met et
Oo nN HD On FF WY NY —|§ COC DO Bn DWN FR WN KF CO

Muslim, Pentecostal Christian, or Orthodox Jewish woman's practice of wearing modest
clothing, and of not wearing pants or short skirts); or adhering to shaving or hair length -
observances (e.g., Sikh uncut hair and beard, “Rastafarian dreadlocks”, or Jewish
Title VII, Race-Related Characteristics and Conditions:
Discrimination on the basis of an immutable characteristic associated with race, such as skin
color, hair texture, or certain facial features violates Title VII, even though not all members of
the race share the same characteristic. peyes (sidelocks)).
|’ Hébréw’s Statement of Facts, § 2.]
15. The defendant violated Title VII discriminating action against ‘Hébréw is affirmed in the
defendants response on page (2), paragraph (2) in bullet point four 'Hébréw's
“Locks” and or “Dreadlocks” are not allowed as quoted below:
e Dreadlocks and cornrows are not allowed per current policy;
["Hébréw’s Statement of Facts, J 11 pg 2.]
16. The defendant in its responses falsely claimed '‘Hébréw did not have long hair stating; ‘sis
photo taken indicated that he did not have long hair.” The defendant's responses also false
(See Exhibit C: Photo of Hebrew). When the defendants Exhibit did not provide a
photo of 'Hébréw in its Exhibit all the defendants claims are pretense with no evidence to
support the claims. .
['Hébréw’s Statement of Facts, ¥ 11.]
17. The defendant falsely claimed it explained the exception for religious reason before wrongfully
terminating ‘Hébréw. 'Hébréw was fully aware of this exception of the Request For Religious
Accommodation the defendant is in violation ot [itle VII for not offering, asking or mentioned by

the instruct of his employee rights. Had the defendant offered, asked or mentioned the Request For

Religious Accommodation form to Hebrew he would have filled it out. As ‘Hébréw did with
the Texas Department of Criminal Justice (TDCJ) when he was asked to complete the TDCJ
religious exception letter. ye

[' Hébréw’s Statement of Facts, § 12.)

 

 
Case-4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page 13 of 14

o Oo SN WD DH F&F WD NY =

hme NO NO KN NO KN KN KR DN wi meme ee
oOo nN DW OA Fe WY NH | CO OO ODO A HDB WN FF W NO — &

 

18. The defendants false and slanderous claim for wrongful termination of 'Hébréw. Mrs. Jimenez
asserted the reason he was denied was specifically due to his Facebook postings as Mrs. Jimenez
stated:

“Hebrew’s statements and assertions on Facebook reflecting racial and extremist views were
considered in light of the often volatile environment existing in the jail. (Exhibit 5: Hebrew’s
Facebook posting)...Hebrew’s promotion of animosity among people based on their race and religion
did not appear to be a good fit for working inside the Harris County Jail".

[ Hébréw’s Statement of Facts, ¢ 11 pg 3.] . .
19. The defendants false and slanderous claim against 'Hébréw's Facebook post the defendant did not
provide an (Exhibit 5: Hebrew's Facebook posting...) or any evidence to support its slanderous and
false claim. All the defendants claims and evidence is pretense.

[ Hébréw’s Statement of Facts, § 13-15.] .

20. The Equal Employment Opportunity Commission (EEOC) could not resolves

‘Hébréw's dispute against the defendant in a timely manner. Thereby the EEOC on

9/10/2020 issued ‘Hébréw the Notice of Right to Sue in the referenced charge EEOC No:
460-2019-05630.

[' Hébréw’s Statement of Facts, ¥ 16.]

 
Case 4:20-cv-03679 Document 1 Filed on 10/27/20 in TXSD Page 14 of 14

Subject Complaint Up Date .

From <hebrew_ceo@divineunity1.com> founsouoe
Ta <THOMAS.PASKET@sheriff.hctx.net>

Date 2019-07-23 10:25

 

Good Afternoon Sgt. Pasket, . °

My name is Elimelech Hebrew, I came into the office and filed a complainant on 6/21/2019 and I haven't heard
anything from your office. The deputy that filed my complaint did not give me a date in which I would be°
notified about my complaint he just stated to me that it would be a long process. He also said to me that
there is not an identification number or a case number provided for me to check on the results of my
complaint. Therefore I am writing you requesting an update as to what is going on with my complaint.

Regards,

Hebrew

EXHIBIT 1

 
